                        Case 18-10512-KBO              Doc 2108         Filed 11/11/20       Page 1 of 12


                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

                                                                    )     Chapter 11
         In re:                                                     )
                                                                    )     Case No. 18-10512 (KBO)
         Zohar III, Corp., et al.,1                                 )
                                                                    )     Jointly Administered
                                              Debtors.              )
                                                                    )     Objection November 30, 2020 at 4:00 p.m. (ET)
                                                                    )

                   THIRTY-SECOND MONTHLY APPLICATION OF YOUNG CONAWAY
                   STARGATT & TAYLOR, LLP FOR ALLOWANCE OF COMPENSATION
                    FOR SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES
                   AS COUNSEL TO THE DEBTORS AND DEBTORS IN POSSESSION FOR
                   THE PERIOD FROM OCTOBER 1, 2020 THROUGH OCTOBER 31, 2020

         Name of Applicant:                                             Young Conaway Stargatt & Taylor, LLP

         Authorized to Provide Professional Services to:                Debtors and Debtors in Possession

         Effective Date of Retention:                                   March 11, 2018

         Period for which compensation and                              October 1, 2020 through October 31, 2020
         reimbursement is sought:

         Amount of Compensation sought as                               $1,129,670.00
         actual, reasonable and necessary:

         Amount of Expense Reimbursement sought as                      $55,320.45
         actual, reasonable and necessary:

         This is an: X monthly             final application

         This monthly application includes 3.40 hours with a value of $2,035.00 incurred in connection with
         the preparation of Fee Applications.




         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
         III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261), Zohar II
         2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times Square, c/o FTI
         Consulting, Inc., New York, NY 10036.

27322711.1
                        Case 18-10512-KBO            Doc 2108       Filed 11/11/20       Page 2 of 12



         Prior applications:
                                                    Requested                            Approved
      Date Filed;             Period Covered             Fees             Expenses               Fees        Expenses
      Docket No.
         6/15/18; 307       3/11/18 - 3/31/18         $649,930.00       $26,350.80         $649,930.00      $20,215.471
         6/15/18; 308       4/1/18 – 4/30/18        $1,288,547.00        $80,984.57       $1,288,547.00      $80,984.57
          7/3/18; 351       5/1/18 – 5/31/18          $537,429.50        $32,753.19        $537,429.50       $32,753.19
         7/18/18; 372       6/1/18 – 6/30/18          $499,858.00         $6,676.03        $499,858.00        $6,676.03
         8/17/18; 426       7/1/18 – 7/31/18          $587,497.50         $5,188.86        $587,497.50        $5,188.86
         9/21/18; 458       8/1/18 – 8/31/18          $484,537.50       $85,325.72        $483,978.002      $85,253.223
        10/24/18; 484       9/1/18 – 9/30/18          $533,640.00       $159,746.48        $533,640.00      $159,746.48
        10/31/18; 512      10/1/18 – 10/31/18         $573,819.50       $49,925.68         $573,819.50       $49,925.68
        12/17/18; 597      11/1/18 – 11/30/18         $828,398.50       $24,485.46         $828,398.50       $24,485.46
         1/24/19; 630      12/1/18 – 12/31/18         $411,369.00        $12,508.55        $411,369.00       $12,508.55
         2/15/19; 675       1/1/19 – 1/31/19          $571,914.00         $8,855.51        $571,914.00        $8,855.51
          3/7/19; 703       2/1/19 – 2/28/19          $536,463.00        $14,280.79        $536,463.00       $14,280.79
         4/18/19; 739       3/1/19 – 3/31/19          $558,449.50        $8,260.88        $558,239.504        $8,260.88
          5/9/19; 756       4/1/19 – 4/30/19          $869,221.50         $9,112.55        $869,221.50       $8,662.555
         6/12/19; 774       5/1/19 – 5/31/19        $1,097,511.50        $18,464.15       $1,097,511.50      $18,464.15
         7/12/19; 812       6/1/19 – 6/30/19          $792,045.00        13,408.69        $788,278.006        13,408.69
          8/9/19; 843       7/1/19 – 7/31/19        $1,144,435.00        $22,295.21       $1,144,435.00      $22,295.21
          9/6/19; 910       8/1/19 – 8/31/19          $868,177.00        $30,227.39        $864,410.00      $29,874.397
        10/10/19; 994       9/1/19 – 9/30/19          $712,557.00        $16,210.83        $712,557.00       $16,210.83
       11/13/19; 1076      10/1/19 – 10/31/19       $1,370,974.50       $42,728.98        $1,370,974.50      $42,728.98
        12/6/19; 1111      11/1/19 – 11/30/19         $824,566.00       $34,393.19        $823,553.508      $30,902.389
        1/10/20; 1255      12/1/19 – 12/31/19       $1,390,241.00        $29,014.91       $1,390,241.00      $29,014.91
        2/14/20; 1414       1/1/20 – 1/31/20         $1,525,546.00       $45,192.73       $1,525,546.00      $45,192.73
        3/11/20; 1480       2/1/20 – 2/29/20         $1,849,134.50      $159,413.35      $1,844,134.5010    $159,413.35
         4/8/20; 1567       3/1/20 – 3/31/20        $1,159,078.50        $62,109.66       $1,159,078.50      $62,109.66
        5/11/20; 1659       4/1/20 – 4/30/20         $1,038,790.50       $21,793.95       $1,038,790.50      $21,793.95
         6/5/20; 1675       5/1/20 – 5/31/20          $726,415.50        $18,510.54       $719,756.5011      $18,510.54
         7/9/20; 1767       6/1/20 – 6/30/20          $767,317.00        $22,785.14        $767,317.00       $22,785.14
        8/10/20; 1873       7/1/20 – 7/31/20          $749,002.00        $22,941.62        $749,002.00       $22,941.62
         9/4/20; 1919       8/1/20 – 8/31/20          $637,688.50        $24,759.25       $635,563.5012     $24,294.7513
       10/12/20; 1994       9/1/20 – 9/30/20          $829,058.50       $24,395.72          PENDING          PENDING
                        Total                       $26,413,612.50     $1,133,100.38     $25,564,772.00    $1,091,356.97

         1
            Expenses were reduced by $6,135.33 per the Fee Examiner’s Report [Docket No. 406].
         2
            Fees were reduced by $559.50 per the Fee Examiner’s Report [Docket No. 577].
         3
            Expenses were reduced by $72.50 per the Fee Examiner’s Report [Docket No. 577].
         4
            Fees were reduced by $210.00 per the Fee Examiner’s Report [Docket No. 800].
         5
            Expenses were reduced by $450.00 per the Fee Examiner’s Report [Docket No. 800].
         6
            Fees were reduced by $3,767.00 per the Fee Examiner’s Report [Docket No. 950].
         7
            Expenses were reduced by $353.00 per the Fee Examiner’s Report [Docket No. 950].
         8
            Fees were reduced by $1,012.50 per the Fee Examiner’s Report [Docket No. 1203].
         9
            Expenses were reduced by $3,490.81 per the Fee Examiner’s Report [Docket N. 1203].
         10
            Fees were reduced by $5,000.00 per the Fee Examiner’s Report [Docket No. 1543].
         11
            Fees were reduced by $6,659.00 per the Fee Examiner’s Report [Docket No. 1695].
         12
            Fees were reduced by $2,125.00 per the Fee Examiner’s Report [Docket No. 1952].
         13
            Expenses were reduced by $464.50 per the Fee Examiner’s Report [Docket No. 1952].

27322711.1
                         Case 18-10512-KBO       Doc 2108      Filed 11/11/20         Page 3 of 12


                                       COMPENSATION BY INDIVIDUAL

             Name of Professional Person Position of the Applicant,         Hourly       Total       Total
                                         Number of Years in that            Billing      Billed      Compensation
                                         Position, Prior                    Rate         Hours
                                         Relevant Experience, Year
                                                                            (including
                                         of Obtaining License to
                                                                            changes)
                                         Practice, Area of Expertise
             James L. Patton, Jr.         Partner since 1989. Joined firm    $1,400.00       17.20       $24,080.00
                                          as associate in 1983. Member
                                          of DE Bar since 1983.
             Craig D. Grear               Partner since 2000. Joined firm    $1,025.00       61.10       $62,627.50
                                          as associate in 1996. Member
                                          of DE Bar since 1996.
             James P. Hughes              Partner since 2002. Joined         $1,025.00        1.50        $1,537.50
                                          form as associate in 1992.
                                          Member of DE Bar since 1996.
             Robert S. Brady              Partner since 1998. Joined firm    $1,025.00       48.80       $50,020.00
                                          as associate in 1990. Member
                                          of DE Bar since 1990.
             Michael R. Nestor            Partner since 2003. Joined firm      $970.00      197.80      $191,866.00
                                          as associate in 1998. Member
                                          of PA and NJ Bars since 1995.
                                          Member of DE Bar since 1996.
             Joseph M. Barry              Partner since 2009. Joined firm      $835.00      183.20      $152,972.00
                                          as associate in 2001. Member
                                          of NY Bar since 2001 and DE
                                          Bar since 2002.
             Kevin A. Guerke              Partner since 2019. Joined firm      $775.00        2.00        $1,550.00
                                          as partner in 2019. Member of
                                          DE Bar since 2001.
             Vincent C. Thomas            Partner since 2014. Joined firm      $725.00        2.90        $2,102.50
                                          as partner in 2014. Member of
                                          DE Bar since 2005.
             Ryan M. Bartley              Partner since 2018. Joined firm      $685.00      190.00      $130,150.00
                                          as associate in 2007. Member
                                          of DE Bar since 2007.
             Emily V. Burton              Partner since 2018. Joined firm      $685.00       33.00       $22,605.00
                                          as associate in 2008. Member
                                          DE Bar of since 2008.
             Michael S. Neiburg           Partner since 2019. Joined firm      $675.00      116.80       $78,840.00
                                          as associate in 2008. Member
                                          of DE Bar since 2009.
             Travis G. Buchanan           Joined firm as associate in          $595.00       16.60        $9,877.00
                                          2011. Member of DE Bar since
                                          2011.
             Allurie R. Kephart           Joined firm as associate in          $580.00       63.70       $36,946.00
                                          2017. Member of DE Bar since
                                          2012.




27322711.1
                        Case 18-10512-KBO     Doc 2108     Filed 11/11/20   Page 4 of 12


             Lauren Dunkle Fortunato   Joined firm as associate in     $525.00      20.60      $10,815.00
                                       2018. Member of DE Bar since
                                       2014.
             Shane M. Reil             Joined firm as associate in     $525.00      90.60      $47,565.00
                                       2015. Member of DE Bar since
                                       2015.
             Tara C. Pakrouh           Joined firm as associate in     $450.00     186.30      $83,835.00
                                       2017. Member of DE Bar since
                                       2015.
             Ryan D. Hart              Joined firm as associate in     $415.00        3.00      $1,245.00
                                       2017. Member of DE Bar since
                                       2017.
             Roxanne M. Eastes         Joined firm as associate in     $400.00      30.40      $12,160.00
                                       2020. Member of DE Bar since
                                       2019 and NY Bar since 2020.__
             Jared Kochenash           Joined firm as associate in     $400.00     101.50      $40,600.00
                                       2018. Member of DE Bar since
                                       2018.
             Christopher M. Lambe      Joined firm as associate in     $400.00     130.30      $52,120.00
                                       2020. Member of PA Bar since
                                       1998. ___
             Matthew Milana            Joined firm as associate in     $400.00        6.70      $2,680.00
                                       2019. Member of DE Bar since
                                       2019.
             Timothy R. Powell         Joined firm as associate in     $400.00      16.50       $6,600.00
                                       2020. Member of DC Bar since
                                       2019 and NY and TX Bars
                                       since 2020.___
             Jacob D. Morton           Joined firm as associate in     $375.00     128.90      $48,337.50
                                       2019. Member of DE Bar since
                                       2019.
             Reuben G. Gottlieb        Joined firm as associate in     $350.00      46.50      $16,275.00
                                       2020.
             Kacey E. Jennings         Joined firm as associate in     $350.00        6.20      $2,170.00
                                       2020.
             Kenneth J. Norton         Joined firm as associate in     $350.00        2.50        $875.00
                                       2020.
             Brenda Walters            Paralegal                       $305.00        8.70      $2,653.50
             Troy Bollman              Paralegal                       $295.00        9.60      $2,832.00
             Casey Cathcart            Paralegal                       $295.00        3.70      $1,091.50
             Chad Corazza              Paralegal                       $295.00      94.10      $27,759.50
             Monica Fratticci          Paralegal                       $175.00      27.90       $4,882.50
         Grand Total:                                                             1,848.60   $1,129,670.00
         Blended Rate:                                                  $611.09




27322711.1

                                                       2
                     Case 18-10512-KBO          Doc 2108      Filed 11/11/20    Page 5 of 12


                               COMPENSATION BY PROJECT CATEGORY

         Project Category                                                Total Hours      Total Fees ($)

         Case Administration (B001)                                              11.00         $3,841.00
         Court Hearings (B002)                                                  172.70     $110,437.50
         Cash Collateral/DIP Financing (B003)                                    73.70      $58,960.50
         Use, Sale or Lease of Property (363 Issues) (B006)                     611.50     $396,422.00
         Claims Analysis, Objections and Resolutions (B007)                        2.10        $1,888.50
         Meetings (B008)                                                         58.70      $50,022.00
         Stay Relief Matters (B009)                                                9.00        $4,836.50
         Other Adversary Proceeding (B011)                                      670.40     $338,861.50
         General Corporate Matters (B014)                                        37.50      $32,808.00
         Asset Analysis (B016)                                                  182.10     $122,515.00
         Retention of Professionals/Fee Issues (B017)                            15.70         $6,806.50
         Fee Application Preparation (B018)                                        3.40        $2,035.00
         Dura Bankruptcy (B834)                                                    0.80         $236.00
                                                                               1,848.60   $1,129,670.00
         TOTALS




27322711.1

                                                        3
                      Case 18-10512-KBO     Doc 2108    Filed 11/11/20   Page 6 of 12


                                           EXPENSE SUMMARY

                            Expenses Category (Examples)                      Total Expenses
         AP Outside Duplication Services                                                $5,834.13
         Computerized Legal Research                                                    $2,765.49
         Delivery/Courier                                                                $405.90
         Deposition/Transcript                                                          $8,814.90
         Docket Retrieval/Search                                                         $199.80
         Facsimile                                                                       $164.25
         Federal Express                                                                 $471.06
         Filing Fee                                                                       $93.50
         Miscellaneous                                                                    $17.97
         Outside Litigation Support                                                 $27,053.02
         Postage                                                                         $461.50
         Reproduction Charges                                                           $2,304.00
         Teleconference/Video Conference                                                $6,099.43
         Working Meals                                                                   $635.50

         TOTAL DISBURSEMENTS                                                        $55,320.45




27322711.1

                                                    4
                        Case 18-10512-KBO              Doc 2108          Filed 11/11/20       Page 7 of 12




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

                                                                     )    Chapter 11
         In re:                                                      )
                                                                     )    Case No. 18-10512 (KBO)
         Zohar III, Corp., et al.,1                                  )
                                                                     )    Jointly Administered
                                              Debtors.               )
                                                                     )    Objection Deadline: November 30, 2020 at 4:00 p.m. (ET)
                                                                     )

                   THIRTY-SECOND MONTHLY APPLICATION OF YOUNG CONAWAY
                   STARGATT & TAYLOR, LLP FOR ALLOWANCE OF COMPENSATION
                    FOR SERVICES RENDERED AND REIMBURSEMENT OF EXPENSES
                   AS COUNSEL TO THE DEBTORS AND DEBTORS IN POSSESSION FOR
                   THE PERIOD FROM OCTOBER 1, 2020 THROUGH OCTOBER 31, 2020

                           Pursuant to sections 330 and 331 of title 11 of the United States Code, 11 U.S.C. §§

         101 et seq. (the “Bankruptcy Code”), and Rule 2016 of the Federal Rules of Bankruptcy

         Procedure, and in accordance with that certain Order, Pursuant to Section 327(a) of the

         Bankruptcy Code, Authorizing the Retention and Employment of Young Conaway Stargatt &

         Taylor, LLP as Counsel to the Debtors, Nunc Pro Tunc to the Petition Date [Docket No. 239] (the

         “Retention Order”) and that certain Order Establishing Procedures for Interim Compensation and

         Reimbursement of Expenses for Retained Professionals [Docket No. 293] (the “Interim

         Compensation Order”), the law firm of Young Conaway Stargatt & Taylor, LLP (hereinafter

         “YCS&T”) hereby moves this Court for reasonable compensation for professional legal services

         rendered as counsel to the above-captioned debtors and debtors-in-possession (collectively the

         “Debtors”) in the amount of $1,129,670.00, together with reimbursement for actual and necessary

         expenses incurred in the amount of $55,320.45, for the period commencing October 1, 2020



         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
         III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261), Zohar
         II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times Square, c/o FTI
         Consulting, Inc., New York, NY 10036.
27322711.1
                     Case 18-10512-KBO         Doc 2108      Filed 11/11/20    Page 8 of 12




         through and including October 31, 2020 (the “Fee Period”). In support of its Application, YCS&T

         respectfully represents as follows:

                        1.      Pursuant to the Retention Order, YCS&T was employed to represent the

         Debtors as bankruptcy counsel in connection with these chapter 11 cases, nunc pro tunc to March

         11, 2018. The Retention Order authorized YCS&T to be compensated on an hourly basis and to be

         reimbursed for actual and necessary out-of-pocket expenses.

                        2.      All services for which compensation is requested by YCS&T were

         performed for or on behalf of the Debtors.

                                    SUMMARY OF SERVICES RENDERED

                        3.      Attached hereto as Exhibit A is a detailed statement of fees incurred during

         the Fee Period showing the amount of $1,129,670.00 due for fees.

                        4.      The services rendered by YCS&T during the Fee Period are grouped into

         the categories set forth in Exhibit A. The attorneys and paralegals who rendered services relating

         to each category are identified, along with the number of hours for each individual and the total

         compensation sought for each category, in the attachments hereto.

                                                DISBURSEMENTS

                        5.      YCS&T has incurred disbursements during the Fee Period in the amount of

         $55,320.45. Attached hereto as Exhibit B is a detailed statement of expenses paid during the Fee

         Period. This disbursement sum is broken down into categories of charges, including, among other

         things, telephone and telecopier toll and other charges, mail and express mail charges, special or

         hand delivery charges, document processing, photocopying charges, charges for mailing supplies

         (including, without limitation, envelopes and labels) provided by the Firm to outside copying

         services for use in mass mailings, travel expenses, expenses for “working meals,” computerized



27322711.1

                                                         2
                     Case 18-10512-KBO          Doc 2108      Filed 11/11/20       Page 9 of 12




         research, transcription costs, as well as non-ordinary overhead expenses such as secretarial and

         other overtime. A complete review by category of the expenses incurred for the Fee Period may

         be found attached hereto as Exhibit B. To the extent such itemization is insufficient to satisfy the

         requirements of Rule 2016-2(e)(ii) of the Local Rules of Bankruptcy Practice and Procedure for

         the United States Bankruptcy Court for the District of Delaware (the “Local Rules”), YCS&T

         respectfully requests that the Court waive strict compliance with such Local Rule.

                          6.   Costs incurred for overtime and computer assisted research are not included

         in YCS&T’s normal hourly billing rates and, therefore, are itemized and included in YCS&T’s

         disbursements. Pursuant to Local Rule 2016-2, YCS&T represents that its rate for duplication is

         $.10 per page for black and white copies and $.80 per page for color copies, its effective rate for

         outgoing telecopier transmissions is $.25 per page (excluding related long distance transmission

         charges), there is no charge for incoming telecopier transmissions, and there is no surcharge for

         computerized research. The effective telecopier rate charged by YCST is considerably lower than

         the rate customarily charged by the firm to its non-bankruptcy clients.

                                          VALUATION OF SERVICES

                          7.   Attorneys and paraprofessionals of YCS&T have expended a total of

         1,848.60 hours in connection with this matter during the Fee Period.

                          8.   The amount of time spent by each of these persons providing services to the

         Debtors for the Fee Period is fully set forth in the detail attached hereto as Exhibit A. These are

         YCS&T’s normal hourly rates of compensation for work of this character. The reasonable value

         of the services rendered by YCS&T for the Fee Period as counsel for the Debtors in these cases is

         $1,129,670.00.

                          9.   YCS&T believes that the time entries included in Exhibit A attached hereto



27322711.1

                                                          3
                     Case 18-10512-KBO          Doc 2108      Filed 11/11/20    Page 10 of 12




         and the expense breakdown set forth in Exhibit B hereto are in compliance with the requirements

         of Local Rule 2016-2.

                        10.      In accordance with the factors enumerated in section 330 of the Bankruptcy

         Code, the amount requested is fair and reasonable given (a) the complexity of these cases, (b) the

         time expended, (c) the nature and extent of the services rendered, (d) the value of such services,

         and (e) the costs of comparable services other than in a case under chapter 11.

                        11.      This Application covers the Fee Period October 1, 2020 through and

         including October 31, 2020. YCS&T has and will continue to perform additional necessary

         services subsequent to October 31, 2020, for which YCS&T will file subsequent fee applications.

                                                   CONCLUSION

                        WHEREFORE, YCS&T requests that allowance be made to it in the sum of

         $1,129,670.00 as compensation for necessary professional services rendered to the Debtors for the

         Fee Period, and the sum of $55,320.45 for reimbursement of actual necessary costs and expenses



                                      [Remainder of page intentionally left blank]




27322711.1

                                                          4
                    Case 18-10512-KBO         Doc 2108     Filed 11/11/20      Page 11 of 12




         incurred during that period, and further requests such other and further relief as this Court may

         deem just and proper.



         Dated: November 11, 2020            YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                             /s/ Michael R. Nestor
                                             James L. Patton, Jr. (No. 2202)
                                             Robert S. Brady (No. 2847)
                                             Michael R. Nestor (No. 3526)
                                             Joseph M. Barry (No. 4221)
                                             Ryan M. Bartley (No. 4985)
                                             Shane M. Reil (No. 6195)
                                             Rodney Square
                                             1000 North King Street
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 571-6600
                                             Facsimile: (302) 571-1253
                                             Email: jpatton@ycst.com
                                                     rbrady@ycst.com
                                                     mnestor@ycst.com
                                                     jbarry@ycst.com
                                                     rbartley@ycst.com
                                                    sreil@ycst.com

                                             Counsel to the Debtors and Debtors in Possession




27322711.1
                     Case 18-10512-KBO         Doc 2108      Filed 11/11/20   Page 12 of 12




                                              CERTIFICATION

                I, Michael R. Nestor, hereby declare, pursuant to 28 U.S.C. § 1746, under penalty of

         perjury, as follows:

                        1.      I am a Partner in the applicant firm, Young Conaway Stargatt & Taylor,

         LLP, and have been admitted to the bar of the Supreme Court of Delaware since 1996.

                        2.      I have personally performed many of the legal services rendered by Young

         Conaway Stargatt & Taylor, LLP, as counsel for the Debtors, and am thoroughly familiar with all

         other work performed on behalf of the Debtors by the lawyers and paraprofessionals in the firm.

                        3.      The facts set forth in the foregoing Application are true and correct to the

         best of my knowledge, information and belief.


         Dated: November 11, 2020                            /s/ Michael R. Nestor
                                                             MICHAEL R. NESTOR




27322711.1

                                                         2
